DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 03/29/2021.
Claims 1-18 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 

Examiner Note

The Examiner further reviewed the claims and the Applicant’s Specification in order to determine ways to place this case in better condition for allowance. The Examiner would like to bring three things to the Applicant's attention. First, all the independent claims to include downlink control information (DCI) or codeword use for MU-MIMO. Second, further includes avoiding applying scrambling sequence to first WTRU RS on a condition that bandwidth assigned to the second WTRU is different and define what condition. Third, further includes  base station (eNodeB) scheduler split the WTRU into multiple groups based on their Spatial correlation and assigned to different CDM group as described in specification (¶[0064]).The Examiner is open to additional features or concepts and working with the Applicants to determine way to help place this case in better condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 line 10 recites “front-loaded DM-RS” which was not described in the specification. After reviewing the specification, examiner believe applicant intend to point out “front-loaded DM-RS” refers to “legacy DM-RS”. Examiner suggests applicant amend the claims to include legacy DM-RS instead of front-loaded DM-RS for clarity purpose. In further reviewing of specification ¶[0100-0105]; only describe “the legacy DM-RS” instead of “front-loaded DM-RS”. Examiner suggests applicant point outs front-loaded DM-RS”. Claims 2-18 depend on the independent claim 1 or 7 or 13 also rejected for the same reason as described hereinabove.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the PUSCH transmission" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 depend on the independent claim 1 also rejected for the same reason as described hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2015/0249526 A1) in view of Noh et al. (US 2012/0020323 A1).
Note: Kim et al. (US 2015/0249526 A1) claiming a provisional priority on 07/04/2011.
Regarding claim 1, Kim teaches a method, performed by base station (BS) for configuring a wireless transmit/receive unit (WTRU) to transmit one or more uplink demodulation reference signals (DM-RSs), the method comprising: 
transmitting, to the WTRU, a physical downlink control channel (PDCCH) transmission including downlink control information (DCI) for uplink resource allocation (base station sending to a User equipment PDCCH on step S12 “the user equipment may receive a physical downlink control channel (PDCCH) and a physical downlink shared control channel (PDSCH) according to the physical downlink control channel (PDCCH) and may be then able to obtain a detailed system information [S12]” see Kim: Fig.1 step 12 and step 17; ¶[0051]; ¶[0053]), the DCI including information indicating one or more locations of resources as reserved for one or more front-loaded DM-RS (PDCCH include DCI for resource allocation “Control information carried on PDCCH may be called downlink control information (hereinafter abbreviated DCI). The DCI may include UL resource allocation information, DL resource allocation information or a UL transmission (Tx) power control command for a random UE (user equipment) group” see Kim: ¶[0077]; ¶0080]); and 
receiving, from the WTRU (receiving by the BS from UE on step S18 see Kim: ¶[0053]; Fig.1), the PUSCH transmission including the one or more front-loaded DM-RSs and one or more other DM-RSs (based on the cyclic shift field in DCI format determined the number of DMRSs  and layer index λ value; and number of reference signals in each of PUSCH format in normal/extend cyclic prefix case  see Kim: ¶[0144-0146]; Table 7; ¶[0149] ; Table 8; Fig.12; ¶[0246]).

However, Noh further teaches the one or more front-loaded DM-RSs are transmitted during a first symbol of the PUSCH transmission, and the one or more other DM-RSs are transmitted during symbol occurring later than the first symbol (first column see Noh: Fig. 12a-d) of the PUSCH transmission (R0-R1 reference signals are transmitting during a first symbol of antenna and DMRS are multiplexed  and R2-R3 are transmitted after first symbol (second column) see Noh: Fig.12a-d; ¶[0058]; ¶[0078-0079]) in order to support multiple antenna and to improve the throughput (see Noh: ¶[0014]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Kim to include (or to use, etc.) the one or more front-loaded DM-RSs are transmitted during a first symbol of the PUSCH transmission, and the one or more other DM-RSs are transmitted during symbol occurring later than the first symbol as taught by Noh in order to support multiple antenna and to improve the throughput (see Noh: ¶[0014]).
Regarding claim 2, the modified Kim taught the method of claim 1 as described hereinabove. Kim further teaches wherein the DCI includes information indicating a number of other DM-RSs to be included in the PUSCH transmission (total number of nDMRS
Regarding claim 3, the modified Kim taught the method of claim 1 as described hereinabove. Nohfurther teaches wherein the DCI includes information indicating frequency locations of the one or more front-loaded DM-RSs in the first symbol of the PUSCH transmission (R0-R1 reference signals are transmitting during a first symbol of antenna and DMRS are multiplexed  and R2-R3 are transmitted after first symbol (second column) see Noh: Fig.12a-d; ¶[0058]; ¶[0078-0079]) in order to support multiple antenna and to improve the throughput (see Noh: ¶[0014]).
Regarding claim 4, the modified Kim taught the method of claim 1 as described hereinabove. Kim further teaches wherein the PUSCH2Application No. 16/513,184Docket Ref.: 2011 P00524 USO3 transmission is received by the BS via any of four antenna ports that support up to eight spatial layers (formula 31 include the number of antenna ports used to transmit PUSCH and precoding matrix W used for precoding PUSCH see Kim: ¶[0279-0280]).  
Regarding claim 5, Kim taught the method of claim 1 as described hereinabove. Kim further teaches wherein the DCI includes information indicating any of a cyclic shift, an orthogonal cover code (OCC), and an n- shift, associated with uplink DM-RS (In particular, based on the aforementioned Table 21, OCCs can be represented in a cyclic shift field within the uplink-related DCI format and the layer (λ) in a manner of being switched (or converted) to each other see Kim: ¶[0289]).
Regarding claim 7, Kim  teaches a method, performed by a wireless transmit/receive units (WTRU) for transmitting one or more uplink demodulation reference signals (DM-RSs), the method comprising: 
receiving, from a base station (BS), a physical downlink control channel (PDCCH) transmission (base station sending to a User equipment PDCCH on step S12 0080]), the DCI including information indicating one or more locations of resources reserved for one or more front-loaded DM-RS RS (DCI include information a cyclic shift field corresponding to relation between nDMRS and w(0) W(1)  and nDMRS indicated by an upper layer parameter ‘cyclicShift’ see Kim: ¶[0144-0146];¶[0148]); and 
transmitting, to the BS, a physical uplink shared channel (PUSCH) transmission (receiving by the BS from UE on step S18 see Kim: ¶[0053]; Fig.1)  including the one or more front-loaded DM-RSs and one or more other UL DM-RSs (based on the cyclic shift field in DCI format determined the number of DMRSs  and layer index λ value; and number of reference signals in each of PUSCH format in normal/extend cyclic prefix case  see Kim: ¶[0144-0146]; Table 7; ¶[0149] ; Table 8; Fig.12; ¶[0246]).
Kim does not explicitly teaches wherein the one or more front-loaded DM-RSs are transmitted during a first symbol of the PUSCH transmission and the one or more other DM-RSs are transmitted during symbol occurring later than the first symbol of the PUSCH transmission.  

It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of Kim to include (or to use, etc.) the one or more front-loaded DM-RSs are transmitted during a first symbol of the PUSCH transmission, and the one or more other DM-RSs are transmitted during symbol occurring later than the first symbol as taught by Noh in order to support multiple antenna and to improve the throughput (see Noh: ¶[0014]).
Regarding claims 8-11, they are rejected for the same reason as claims 2-5 as described as set forth hereinabove. 
Regarding claims 13-17, they are rejected for the same reason as claims 7-11 as described as set forth hereinabove. 


Claims 6, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2015/0249526 A1) in view of Noh et al. (US 2012/0020323 A1) and further in view of Zhang et al. (US 2012/0207119 A1).
Regarding claim 6, the modified Kim taught the method of claim 1 as described hereinabove. The modified Kim does not explicitly transmitting, by the BS, information 
However, Zhang teaches the transmitting, by the BS, information indicating a power allocation for the one or more front-loaded DM- RSs is higher than a power allocation for the one or more other DM-RSs (when power offset <0, which mean the average EPRE for the DMRS (corresponding to other DM-RSs) is smaller than the average EPRE for the data symbol  (corresponding to front-loaded DMRS); DMRS distribution pattern for different channel ranks R  (see table 2) and DMRS antenna port configuration based on DMRS distribution pattern see Zhang: Fig.9 ; ¶[0068-0069]; ¶0112]; ¶[0125]; Fig.12) in order to improving the efficiency of power amplifier and increasing the flexibility of system scheduling (see Zhang: ¶[0006]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to create the invention of the modified Kim to include (or to use, etc.) the transmitting, by the BS, information indicating a power allocation for the one or more front-loaded DM- RSs is higher than a power allocation for the one or more other DM-RSs as taught by Zhang in order to improving the efficiency of power amplifier and increasing the flexibility of system scheduling (see Zhang: ¶[0006]).
Regarding claim 12, claim 12 is rejected for the same reason as claim 6 as described as set forth hereinabove. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 6 as described as set forth hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


May 8, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478